Title: To James Madison from James Main, 15 May 1808
From: Main, James
To: Madison, James



Dr. Sir
NewYork 15th. May 1808

In my respects of the 7th. Currt. I solicited the favor of being informed respecting the consulships, of Malta & Tunis.  A full knowledge of the world, very properly makes a public Character cautious with whom he corresponds & to whom he trusts.  This is certainly one of the marks of wisdom.  As a stranger I percieve the impropriety of my request, & beg forgiveness for the liberty then taken.  I assure you Sir, nothing could be farther from my intention, than to offend or in the slightest degree implicate one, for whom I have so high a respect, & so sincere a regard.  However if the vacancies are not filled up I have a sincere wish to become a candidate, versed in the French, Spanish & Italian Languages, & having some knowledge of mercantile law, & of that which regulates nations generally.  I flatter myself, that I am capable to execute the duties with credit to my Country.
The Clinton Junto here are quite Chop fallen and it is now ascertained, that they will no longer oppose the will of the majority, as by doing so, they find that it would only accelerate, the destruction of their influence in this state.  Dr. Sir with sentiments of the highest respect & esteem I have the honor to be Your mo. Ob. & mo. Humle. Servt.

James Main

